In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-313V
                                      Filed: June 1, 2017
                                        UNPUBLISHED

****************************
PAULA ABSOLON,                          *
                                        *
                   Petitioner,          *     Joint Stipulation on Damages;
v.                                      *     Influenza;
                                        *     Shoulder Injury; SIRVA;
SECRETARY OF HEALTH                     *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                   Respondent.          *
                                        *
****************************
John Robert Howie, Jr., Howie Law, PC, Dallas, TX, for petitioner.
Gabrielle Manganiello Fielding, U.S. Department of Justice, Washington, DC, for
respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On March 10, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) and an injury to her cervical spine following receipt of an
influenza (“flu”) vaccination on September 22, 2014. Petition at 1; Stipulation, filed June
1, 2017, at ¶ 4. Petitioner further alleges that she suffered residual effects of her injury
for more than six months, and that there has been no prior award or settlement of a civil
action for damages as a result of her condition. Petition at 10; Stipulation at ¶¶ 4, 6.
The parties further stipulate that “Petitioner sustained a SIRVA, and experienced the
residual effects of her injury for more than six months. Moreover, there is not a
preponderance of evidence demonstrating that petitioner’s SIRVA is due to a factor
unrelated to vaccination.” Stipulation at ¶ 5. “Respondent denies that the flu vaccine is

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
the cause of petitioner’s alleged cervical spine injury or any other injury or condition
other than SIRVA. ” Stipulation at ¶ 6.

       On June 1, 2017, the parties filed the attached joint stipulation, stating that a
decision should be entered awarding compensation. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages,
on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $60,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2